Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the at least one protrusion is received in an angled slot formed in the guide cylinder and a substantially vertical groove formed in the rotatable knob" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “which the temperature probe extends through said upper heating surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest amending claim 3 to replacing the term “said upper heating surface” with the term - -first heating surface- -.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 and 7 is rejected under 35 U.S.C. 102(a1) as being anticipated by Owensby et al (US 2012/0148713 A1).
With respect to claim 5, Owensby et al discloses of a method of operating a cooking appliance (Figures 1-24) having an upper heating surface 204 and a lower heating surface 203 (Para. 0043 and 0095; Figures 17-24), the method comprising the steps of: equipping the cooking appliance (Figures 17-24) with a control unit 101 and a temperature sensing probe 55, the temperature sensing probe 55 being in electrical communication 56 with the control unit 101 (Para. 0059 and 0091; Figures 12-24); coupling the upper heating surface 204 and the lower heating surface 203 so as to be selectively movable to vary a distance between the upper heating surface 204 and the lower heating surface 203 (Para. 0043 and 0095; Figures 17-24); and selectively moving a tip 57 of the temperature probe 55 from a first position (Figure 17) that does not extend beyond the upper heating surface 204, to a second position (Figure 18) where the tip 57 does protrude beyond the upper heating surface 204 (Para. 0043, 0092-0093 and 0095; Figures 17-24). 

With respect to claim 7, Owensby et al discloses of a cooking appliance (Figures 1-24), the cooking appliance (Figures 1-24) comprising: an upper housing 202 having a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1).
With respect to claim 1, Bobo discloses of a cooking appliance 20 (i.e. waffle iron 20), the cooking appliance 20 (Para. 0105; Figures 1-25) comprising: an upper housing 24, 26 having a first heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) a food item (Para. 0105 and 0107; Figures 1-25), a lower housing 22 having a second heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) the food item (Para. 0105 and 0107; Figures 1-25), the first heating surface 58, 60 and the second heating surface 58, 60 being selectively movable with respect to one another (Para. 0106; Figures 1-2B); a temperature sensing probe 600 removably housed (i.e. a spring or similar device (not shown) may be utilized in order to ensure the thermo-couple 600 stays secured against the corresponding grid array 58, 60.. Thus the thermos-couple can be unsecured or removed from being against the corresponding grid array 58, 60) within the upper housing 24, 26 (Para. 0105; Figures 1-25). 
Bodo et al fails to disclose that the temperature sensing probe includes a rotatable knob and a piercing shaft having a temperature sensor, the piercing shaft being extendable from a first position, in which the piercing shaft is substantially contained within the upper housing, to a second position, in which the piercing shaft protrudes from the upper housing to pierce the food item.
Griffin et al teaches of a temperature sensing probe 10 includes a rotatable knob 22 and a piercing shaft 18 having a temperature sensor 20 (Para. 0019; Figures 2-3), the piercing shaft 18 being extendable from a first position, in which the piercing shaft 18 is substantially contained within the upper housing 12, to a second position, in which the piercing shaft 18 protrudes from the upper housing 12 to pierce the food item (Para. 0019; Figures 2-3).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bodo, with Griffin et al to replace the thermometer as taught by Bodo with the temperature probe as taught by Griffin et al, for the purpose of ensuring that food orders are cooked to a sufficient temperature to satisfy health requirements without overcooking the food to render it unpalatable to the customer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1) as applied to claim 1 above, and further in view of Petrick et al (US 7,880,487 B2).
With respect to claim 2, Bobo discloses that the temperature sensing probe 600 (Para. 0105; Figures 8).
However, Bobo fails to disclose that the temperature sensing probe at least one protrusion is received in an angled slot formed in the guide cylinder and a substantially vertical groove formed in the rotatable knob; and wherein the guide cylinder is housed within the rotatable knob.
Griffin et al teaches of a temperature sensing probe 10 with at least one protrusion 28 (i.e. screw threads nearest around the probe 18) is received in an angled slot 26 (i.e. aperture within the lid 12) formed in the guide cylinder 24 and a substantially horizontal groove (i.e. screw threads farthest around the probe 18) formed in the rotatable knob 13 (Para. 0021; Figure 3); and wherein the guide cylinder 24 is housed within the rotatable knob 13 (Para. 0021; Figure 3).
Petrick et al teaches of at least one protrusion 222 and 224 is received in an angled slot formed in the guide cylinder 228 and substantially vertical groove 226 in the rotatable knob 212 (Col. 4, lines 45-65; Figures 3A-3B).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bobo, with Griffin et al to replace the thermometer as taught by Bobo with the temperature probe as taught by Griffin et al, for the purpose of ensuring that food orders are cooked to a sufficient temperature to satisfy health requirements without overcooking the food to render it unpalatable to the customer. 
Furthermore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bobo and Griffin et al, with Petrick to modify the horizontal angled slots and protrusions of the thermometer as taught by Bobo and Griffin et al, with the vertically angled groove and slot within the guide cylinder housing as taught by Petrick et al, for the purpose of altering the length of the insulative sleeve extending from the test probe from the first length to a second length by physical characteristics in the test probe.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1) as applied to claim 1 above, and further in view of Owensby et al (US 2012/0148713 A1).
With respect to claim 3, Bodo et al in view Griffin et al, as applied to claim 1, discloses that the temperature sensing probe 600 (Figure 8) is selectively movable between a second position (Figure 8) in which the temperature sensing probe 600 is retracted and does not extend through the second heating surface 22 (Para. 0105; Figures 8).
However Bodo et al in view of Griffin et al does not explicitly disclose that the temperature sensing probe is selectively movable between a first position in which the temperature sensing probe extends through the first heating surface.
Owensby teaches of a temperature sensing probe 55 is selectively movable between a first position, in which the temperature sensing probe 55 extends through the first heating surface 49 and a second position (Para. 0064-0065; Figures 17-18).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bodo and Griffin et al, with Owensby et al to modify the movement of the thermometer as taught by Bodo and Griffin et al with the movement of the temperature probe as taught by Owensby et al, for the purpose of eliminating concerns of cross-contamination of food and preventing leakage of packaging films around the probe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holtkamp (US 2,914,644 A) in view of Griffin et al (US 2004/0074398 A1).
With respect to claim 6, Holtkamp discloses of a temperature sensing system (Figures 1-7) for a cooking appliance 10, the temperature sensing system (Col. 2, lines 9-29; Figures 1-7) comprising: a temperature sensing probe (Figures 1-7) being removably received by a cooking appliance 10 (Col. 2, lines 9-29; Col. 7, lines 13-35; Figures 1-7); the temperature sensing probe (Figures 1-7) includes a rotatable knob 26 and a piercing shaft 50 having a temperature sensor 52-53 (Col. 2, lines 41-49; Col. 7, lines 13-31; Figures 1-7); a control unit 16 in electrical communication with the temperature sensing probe (Figures 1-7), the control unit 16 selectively operating the cooking appliance 10 in dependence upon data (i.e. temperature reading signals) from the temperature sensing probe (Col. 7, lines 13-43; Figures 1-7).
	Holtkamp is silent regarding the piercing shaft being extendable from a first position, in which the piercing shaft is substantially contained within the rotatable knob, to a second position, in which the piercing shaft extends out of the rotatable knob and protrudes into the cooking appliance; and wherein rotation of the rotatable knob effects the extension of the piercing shaft from the first position to the second position. 
	Griffin et al teaches of a temperature sensing system 10 that the piercing shaft 18 being extendable from a first position (i.e. above the metal plate 12; Para. 0019-0021; Figure 3), in which the piercing shaft 18 is substantially contained within the rotatable knob 14, 16, to a second position (i.e. below the metal plate 12; Figures 0019-0021; Figure 3), in which the piercing shaft 18 extends out of the rotatable knob 14, 16 and protrudes into the cooking appliance (i.e. the steak or other meat portion on the grille; Figures 0019-0021; Figures 2-3); and wherein rotation of the rotatable knob 14, 16 effects the extension of the piercing shaft 18 from the first position (i.e. above the metal plate 12) to the second position (i.e. below the metal plate 12; Figures 0019-0021; Figures 2-3). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the operation of the rotatable knob and piercing shaft of the temperature sensing system as taught by Holtkamp in view of the operation of the rotatable knob and piercing shaft of the temperature sensing system as taught by Griffin et al because Griffin et al allows the distance that the probe protrudes to be adjusted, so that it will accommodate different cuts of meat, i.e., different thicknesses, so the temperature indication accurately reflects the doneness of the interior of the meat.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments of independent claims 1 and 5 overcome the previous 35 USC 102 rejection of the last office action as anticipated by Kaneshiro et al alone and McLoughlin alone. After further search and consideration, the examiner found new art to reject independent claims 1 and 5. The examiner rejects independent claim 1 under 35 USC 103 over Bobo in view of Griffin et al. The examiner also rejects independent claim 5 under 35 USC 102(a1) as anticipated by Owensby et al.  
Furthermore applicant’s new independent claim 7 is rejected under 35 USC 102(a1) as anticipated by Owensby et al.

Applicant's arguments filed March 01, 2021 have been fully considered but they are not persuasive. 
Applicant argues: “As Holtkamp discloses little more than a knob for controlling an oven light, and neither teaches nor suggests at least controlling a the movement of a temperature probe in and out of the noted knob via rotation of the same, Griffin not seen as being analogous nor suggestive for use in Holtkamp's environment in this regard, claim 6 is believed to be allowable over the cited prior art on this basis alone” on pages 9-10 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation. Holtkamp teaches of a temperature sensing system for a cooking appliance that includes a temperature sensing probe that can be removed from the cooking appliance. Holtkamp has a temperature sensing probe with a rotatable knob, piercing shaft having a temperature sensor; a control unit in electrical communication with the temperature sensing probe; wherein rotation of the knob to control the movement of the internals of the piercing shaft. 
However Holtkamp fails to teach that the piercing shaft being extendable from a first position, in which the piercing shaft is substantially contained within the rotatable knob, to a second position, in which the piercing shaft extends out of the rotatable knob and protrudes into the cooking appliance; and wherein rotation of the rotatable knob effects the extension of the piercing shaft from the first position to the second position. Griffin et al remedies the deficiencies of Holtkamp by modifying the temperature sensing probe to move vertical with the operation of the knob instead of moving the internals of the probe with the operation of the knob as taught by Holtkamp. Therefore the examiner maintains the previous 35 USC 103 rejection of the last office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartlett et al (US 2011/0177215 A1) and Ho et al (US 7,963,215 B2) and Lin (US 6,595,115 B1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/
Examiner, Art Unit 3761
May 8, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761